262 S.C. 397 (1974)
205 S.E.2d 2
The STATE, Respondent,
v.
Lee Calvin SIDELL, Appellant.
19816
Supreme Court of South Carolina.
May 6, 1974.
Ernest B. Hinnant, Esq., of Florence, for Appellant.
Messrs. Daniel R. McLeod, Atty. Gen., Emmet H. Clair, Robert M. Ariail, Asst. Attys. Gen., of Columbia, and  T. Kenneth Summerford, Sol., of Florence, for Respondent.
May 6, 1974.
LEWIS, Justice:
Appellant, represented by the Public Defender, was convicted of voluntary manslaughter under an indictment charging him with murder, and received a sentence of thirty (30) years, the maximum permitted under the law. This appeal is from the judgment and sentence so entered.
*398 The Public Defender has advised the Court that he is convinced the appeal is wholly frivolous and requested leave to withdraw. He has complied with the requirements of Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. (2d) 493; and appellant has filed a brief prepared for him by an attorney, in which he contends that there is merit in his appeal and that his conviction and sentence should be set aside upon the grounds that (1) the evidence conclusively sustained his plea of self-defense and (2) the sentence was excessive.
There can be no doubt that, under the evidence, appellant's plea of self-defense presented a factual issue. The resolution of that issue against him by the jury is therefore conclusive.
A broad discretion is allowed the trial judge in imposing sentence within the legal limits. The sentence of thirty (30) years, although the maximum, was within the limits permitted by law, and no abuse of discretion is shown.
After a full examination of the record, we are convinced that the appeal is manifestly without merit and wholly frivolous.
Accordingly, the request of the Public Defender that he be relieved from further prosecution of the appeal is granted, and the appeal is dismissed.
MOSS, C.J., and BUSSEY, BRAILSFORD and LITTLEJOHN, JJ., concur.